Appeal from an order denying appellant’s motion to vacate the appointment of a permanent receiver and to permit the United States of America to file its answer so as to put in issue the validity of any appointment of a receiver of the assets of defendant. Order affirmed, without costs. As assignee of the Soviet government pursuant to the compact of 1933, the right of the United States of America to the fund in question or any of the assets of Petrograd Metal Works in this State is subordinate to that of creditors. (Guaranty Trust Co. v. United States, 304 U. S. 126.) The proceeding, instituted in accordance with the provisions of section 977-b of the Civil Practice Act, is in rem for the purpose of distribution of assets of a foreign corporation which has been nationalized and may not be vitiated because of the status of the United States as a claimant to the assets. It may, without impairment of its rights, prosecute its claim before the receiver. (United States v. Bank of New York Co., 296 U. S. 463, 480.) The suggested answer of the appellant, in the event that the appointment of the permanent receiver should be vacated, is devoid of merit. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.